On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 4 of the court of appeals' entry filed August 27, 2018: "Prior to ordering a defendant to pay court-appointed counsel fees pursuant to R.C. 2941.51(D), must the trial court make an explicit finding that the defendant has or reasonably may be expected to have the means to pay some or all of the cost of his or her legal representation?"
The conflict case is State v. Christman, 12th Dist. Preble Nos. CA2009-03-007 and CA2009-03-008, 2009-Ohio-6555.
Sua sponte, cause consolidated with 2018-1243, State v. Taylor, and briefing in Nos. 2018-1315 and 2018-1243 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.
O'Donnell, J., would hold the cause for the decision in 2018-0449, State v. Johnson.
French, DeWine, and DeGenaro, JJ., dissent.